 


109 HR 2752 IH: To amend chapter 89 of title 5, United States Code, to make available to Federal employees the option of obtaining health benefits coverage for dependent parents.
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2752 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend chapter 89 of title 5, United States Code, to make available to Federal employees the option of obtaining health benefits coverage for dependent parents. 
 
 
1.New enrollment option 
(a)In generalSubsection (a) of section 8905 of title 5, United States Code, is amended to read as follows: 
 
(a)An employee may enroll in an approved health benefits plan described by section 8903 or 8903a either— 
(1)as an individual; 
(2)for self and family; or 
(3)for self and extended family.. 
(b)Member of extended family definedSection 8901 of title 5, United States Code, is amended by striking and at the end of paragraph (10), by striking the period at the end of paragraph (11) and inserting ; and, and by adding at the end the following: 
 
(12)member of the extended family means, with respect to an employee or annuitant, any individual who is— 
(A)a member of the family of such employee or annuitant; or 
(B)a dependent parent of such employee or annuitant.. 
(c)Test for dependency of a parentParagraph (9) of section 8901 of title 5, United States Code, is amended by striking (9) and inserting (9)(A), by inserting and after the semicolon, and by adding at the end the following: 
 
(B)dependent, in the case of any parent, means a parent who is at least 55 years of age at the time of enrollment and who satisfies such other tests of dependency as the Office shall by regulation prescribe based on section 152 of the Internal Revenue Code of 1986, but does not include an individual who— 
(i)is entitled to benefits under part A of title XVIII of the Social Security Act; or 
(ii)has adequate health benefits under another group health plan, as determined under such regulations;. 
2.Determination of Government contributions 
(a)In generalParagraph (1) of section 8906(a) of title 5, United States Code, is amended— 
(1)by striking and at the end of subparagraph (A); 
(2)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(3)by inserting after subparagraph (B) the following: 
 
(C)enrollments under this chapter for self and extended family.. 
(b)First-year ruleThe Office of Personnel Management shall by regulation establish the method by which the provisions of section 8906 of title 5, United States Code, relating to computation of Government contributions, shall be applied in connection with coverage for self and extended family during the first year in which such coverage is provided. 
3.Technical and conforming amendmentsTitle 5, United States Code, is amended— 
(1)in section 8902(e) by striking exclusive of family members, and inserting exclusive of family members and dependent parents,; 
(2)in subsections (g), (j) and (k)(1) of section 8902, section 8902a(a)(1)(B), and section 8903(1) by inserting dependent parent, after family member, each place it appears; 
(3) 
(A)in section 8903(1) and the first sentence of section 8913(c) by inserting dependent parents, after members of their families,; 
(B)in section 8903(3) by striking and members of their families, and inserting members of their families, and their dependent parents,; and 
(C)in section 8903a(b)(4) by striking families. and inserting families and their dependent parents.; 
(4)in subsections (b)(2) and (f) of section 8905 by inserting or extended family after family; 
(5)in section 8905(e) by adding at the end the following: The Office shall by regulation ensure that the purposes of this subsection continue to be carried after coverage for self and extended family becomes available under this chapter.; 
(6)in section 8906(e)(1)(A) and the second sentence of 8913(c) by inserting or dependent parents after family; and 
(7)in section 8907(b) by inserting or dependent parents after family members each place it appears. 
4.Effective dateThe amendments made by this Act shall apply with respect to coverage during years beginning at least 6 months after the date of enactment of this Act. 
 
